DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 26 October 2022 has been entered.
Acknowledgement is made to applicant’s amendment of claims 1, 3 and 20. Claims 1-20 are pending in this application.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-5, 7, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mita (US 2010/0212792 A1), in view of Bonnamour et al (US 2016/0297253 A1), in view of Jiang et al. (CN 106183652 A).
Mita discloses a pneumatic tire having a tread pattern which includes five land portions defined by four main grooves. The land portions include a center land portion Q3 whose center line matches the tire equator CL – (corresponds to a crown land portion disposed on a tire equator).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Second crown edge)][AltContent: textbox (First crown edge)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

And having a first crown edge extending in a tire circumferential direction on one side of the tire equator, and a second crown edge extending in the tire circumferential direction on the opposite side of the tire equator. The center/crown land portion further has a plurality of inclined grooves 3 – (construed as crown lateral grooves) extending from the first crown edge to beyond the tire equator and terminating in the center/crown land portion. 
As to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Mita’s pneumatic tire tread pattern such that:
crown sipes including first sipe elements extending from the crown lateral grooves toward the second crown edge and second sipe elements extending from the first sipe elements toward the second crown edge, wherein the first sipe elements extending from the crown lateral grooves form obtuse angles between groove center lines of the crown lateral grooves and center lines of the first sipe elements, and wherein the crown lateral grooves, the first sipe elements and the second sipe elements are tilted relative to the tire axial direction in a same direction;
Since Bonnamour discloses providing a tread pattern with a land portion having disposed thereon a plurality of oblique sipes. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The plurality of oblique sipes are distributed in such a way as to optimize the resistance of this tread to wear while at the same time limiting the risks of generating running noise, see [0005]. This includes having a sipe angle β measuring 65° - 90° inclusive.

    PNG
    media_image3.png
    234
    529
    media_image3.png
    Greyscale


It is readily seen that for Bonnamour’s disclosed angle β and superimposing the oblique sipes onto the inclined grooves of Mita, forms the claimed: first sipe elements extending from the crown lateral grooves toward the second crown edge and second sipe elements extending from the first sipe elements toward the second crown edge, wherein the first sipe elements extending from the crown lateral grooves form obtuse angles between groove center lines of the crown lateral grooves and center lines of the first sipe elements, and wherein the crown lateral grooves, the first sipe elements and the second sipe elements are tilted relative to the tire axial direction in a same direction. Moreover, it is conventionally known to provide sipes disposed from the ends of lateral grooves as evidenced by Jiang.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Where Jiang discloses its unique lateral pattern design can further help drainage, see page 9 paragraph 3. 
Regarding claim 2, The limitation “the tread portion has an asymmetric pattern that designates a mounting direction to a vehicle and wherein when the tire is mounted to the vehicle, the first crown edge, in the mounting direction, is disposed on an outer side of the vehicle and the second crown edge is disposed on an inner side of the vehicle” is considered intended use as the limitation does not provide structure which would delineate a tire inside from a tire outside.
[AltContent: textbox (θ)]Regarding claims 3-5, modified Mita discloses the crown sipes further include second sipe elements extending so as to form a bend with the first sipe elements.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (α)]
    PNG
    media_image3.png
    234
    529
    media_image3.png
    Greyscale

Wherein the second sipe elements intersect the first sipe elements at an obtuse angle; and with guidance provided by the figure above, an absolute value of |α-θ| < 30°, where α ≈ an angle at which the crown lateral grooves and the first sipe element intersect each other, and θ ≈ an angle at which the first sipe element and second sipe element intersect each other.
Regarding claim 7, modified Mita discloses a length of each crown lateral groove in a tire axial direction,

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


is 51 % to 70% of a width, in the tire axial direction, of the crown land portion, see figure above.
Regarding claims 15-20, modified Mita discloses each of the main grooves G1-G4 has a groove width not less than 3.0 mm, wherein a total number of the main grooves in the thread portion is four, and wherein a number of the land portions in the tread portion is five, see [0045] and FIG. 1; and each crown lateral groove is tilted relative to a tire axial direction, see FIG. 1; wherein with guidance provided by the figures, each crown lateral groove is tilted relative to the tire axial direction at an angle of substantially 45° which meets the claimed 10° - 50°; wherein the crown land portion comprises grooves consisting of the crown lateral grooves, see FIG. 1; wherein the first crown edge comprises grooves consisting only of the crown lateral grooves, and wherein no sipes are formed in the first crown edge, see FIG. 1; wherein second sipe elements extending so as to form a bend with the first sipe elements, see FIG. 1.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mita (US 2010/0212792 A1), in view of Bonnamour et al (US 2016/0297253 A1), in view of Jiang et al. (CN 106183652 A), as applied to claim 1 above, and further in view of Mukai (US 2016/0185160 A1 – of record).
Regarding claim 6, modified Mita does not explicitly disclose the obtuse angle at which the first sipe elements and the crown lateral grooves intersect each other is greater than 90° and not greater than 145°.
Mukai discloses a tire suitable for a highly balanced enhancement of steering stability and drainage capability, see [0003]. The tire being configured to have an angle made by middle lug groove and middle linked sipe may be set appropriately. A greater angle may fail to set directions of deformation of middle land section to be different enough on the middle linked sipe side and on the middle lug-groove side. Thus, steering stability may not be improved. On the other hand, a smaller angle causes middle linked sipe and middle lug groove to bend sharply, and middle land section may deform significantly as a result. Accordingly, steering stability may not be improved sufficiently. From those viewpoints, angle is preferred to be at least 85 degrees and no greater than 95 degrees.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form modified Mita’s tread pattern such that the obtuse angle at which the first sipe elements and the crown lateral grooves intersect each other within the claimed range as taught by Mukai to provide the tire with a means for further improving steering stability.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mita (US 2010/0212792 A1), in view of Bonnamour et al (US 2016/0297253 A1), in view of Jiang et al. (CN 106183652 A), as applied to claim 1 above, and further in view of Mori (US 2018/0345734 A1 – of record).
Regarding claims 8-9, while modified Mita discloses the use of a first middle land portion; it does not explicitly disclose having disposed thereon second middle sipes being shorter than the first middle sipes.
Mori discloses a tire suitable for providing sustained excellent snow and ice performance of the tire without sacrificing steering stability on dry roads, see [0001]. The tire is configured to have first semi-closed sipes 31 – (construed as first middle sipes) and second semi-closed sipes 32 – (construed as second middle sipes) disposed on a middle land portion adjacent to the first crown edge of the crown land portion across a first crown main groove; and where both terminate within the land portion; the first semi-closed sipes 31 has a longer length than the second semi-closed sipes 32; and both are tilted relative to the tire axial direction in the same direction. Mori further discloses the rigidity of the land portion in a central portion in the tire circumferential direction is maintained, therefore, it is possible to effectively maintain the steering stability on dry roads.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the middle land portion of modified Mita in the claimed manner as taught by Mori to provide the tire with the aforementioned benefits.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mita (US 2010/0212792 A1), in view of Bonnamour et al (US 2016/0297253 A1), in view of Jiang et al. (CN 106183652 A), in view of Mori (US 2018/0345734 A1 – of record), as applied to claim 8 above, and further in view of Takahashi (US 2017/0036488 A1 – of record).
Regarding claims 10-11, modified Mita does not explicitly disclose the claimed structure. In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since:
Takahashi discloses a large groove area ratio is vital to improving wet performance, and if the groove area ratio is too large, the ground contact area may decrease, thus reducing the grip and steering stability of the tire. Takahashi further discloses the use of an inner land portion 53 – (construed as a first middle land portion) that is defined between a first inner circumferential groove 33 – (construed as a first crown main groove) and a second inner circumferential groove 34 – (construed as a second shoulder main groove) disposed outward of the first inner circumferential groove in the tire axial direction, and wherein the inner land portion further includes a plurality of fifth lug grooves 45 – (construed as first middle lateral grooves) extending from the second inner circumferential groove and terminating in the inner land portion; wherein each fifth lug groove has a groove width greater than each third lug groove 43 – (construed as a crown lateral groove), see Takahashi FIG.2.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mita (US 2010/0212792 A1), in view of Bonnamour et al (US 2016/0297253 A1), in view of Jiang et al. (CN 106183652 A), as applied to claim 1 above, and further in view of at least one of Yamaoka (US 2016/0303919 A1 – of record –family member EP 3081398 A1) or Kujime (US 2013/0186532 A1 – of record).
Regarding claims 12-14, while modified Mita discloses the use of a second middle land portion; it does not explicitly disclose the second middle land portion includes third middle sipe which extends completely across the second land portion and a second middle lateral groove extending across the land portion to terminate within the second middle land portion.
Yamaoka discloses a tread pattern having an inner lug grooves 11 – (construed as a second middle lateral grooves) which extends from a crown main groove and terminates within the middle land portion 7. This being advantageous for increasing snow traction while ensuing land portion rigidity, see [0039] - [0040]; and a main middle sipes 31 – (construed as a second middle sipes) which extend completely across the land portion. This being advantageous for mitigating strain of the land portion when coming into contact with the ground and prevent uneven wear caused on the land portion, see [0060] - [0061]. Additionally, both are tilted relative to the axial direction of the tire in the same direction; and the opening width of the inner lug grooves 11 – (construed as a second middle lateral grooves) are wider than the opening widths of the crown lug grooves 40 – (construed as crown lateral grooves).
Kujime discloses a reference tread pattern which shows a favorable balance of noise performance, drainage performance and steering stability. The tread pattern is configured to have an inboard middle land portion 4B having disposed thereon an inboard middle lateral grooves 6B – (construed as a second middle lateral grooves) which extends from an inboard center main groove 3A and terminates within the inboard middle land portion. This being advantageous for improving the steering stability and drainage performance, see FIG. 6, [0049], Table 1; and inboard middle sipes 5B – (construed as a second middle sipes) which extend completely across the land portion. Additionally, both are tilted relative to the axial direction of the tire in the same direction.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the middle land portion of modified Mita in the claimed manner as taught by Yamaoka or Kujime to provide the tire with the aforementioned benefits.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749